[Cite as Strowder v. Astrab, 2014-Ohio-839.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100889



                             DEMETRIUS STROWDER

                                                          RELATOR

                                                vs.

                            JUDGE MICHAEL ASTRAB
                                                          RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                    Writ of Mandamus/Procedendo
                                         Motion No. 471927
                                          Order No. 472435

        RELEASE DATE: February 28, 2014
FOR RELATOR

Demetrius Strowder, pro se
Inmate No. 604-072
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

       {¶1} Demetrius Strowder has filed a complaint for a writ of mandamus and/or

procedendo. Strowder seeks an order from this court that requires Judge Michael Astrab

to render a ruling with regard to a “motion for court to order clerk to serve notice of final

order of judgment” filed in State v. Strowder, Cuyahoga C.P. No. CR-542305. For the

following reasons, we decline to issue a writ of mandamus and/or procedendo on behalf

of Strowder.

       {¶2} Initially, we find that Strowder has failed to comply with Loc.App.R.

45(B)(1)(a), which mandates that a complaint for a writ of mandamus must be supported

by a sworn affidavit that specifies the details of his claim for relief. State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 8th Dist. Cuyahoga No. 92826, 2009-Ohio-1612;

State ex rel. Santos v. McDonnell, 8th Dist. Cuyahoga No. 90659, 2008-Ohio-214; Turner

v. Russo, 8th Dist. Cuyahoga No. 87852, 2006-Ohio-4490; Barry v. Galvin, 8th Dist.

Cuyahoga No. 85990, 2005-Ohio-2324.

       {¶3} In addition, Strowder’s request for a writ of mandamus and/or procedendo

is moot. Attached to Judge Astrab’s motion for summary judgment is a copy of a journal

entry, journalized on January 22, 2014, which demonstrates that a ruling has been

rendered with regard to the motion for court to order clerk to serve notice of final order of

judgment. Thus, Strowder is not entitled to a writ of mandamus and/or procedendo.

State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,
1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450

N.E.2d 1163 (1983).      Accordingly, we grant Judge Astrab’s motion for summary

judgment. Costs to Strowder. The court directs the clerk of court to serve all parties

with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Writ denied.



_____________________________________________
MARY J. BOYLE, ADMINISTRATIVE JUDGE

KENNETH A. ROCCO, J., and
MARY EILEEN KILBANE, J., CONCUR